In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00032-CR
     ___________________________

     TAMAR WEATHERS, Appellant

                     V.

         THE STATE OF TEXAS


  On Appeal from the 213th District Court
         Tarrant County, Texas
       Trial Court No. 1533124D


 Before Sudderth, C.J.; Gabriel and Kerr, JJ.
  Memorandum Opinion by Justice Kerr
                          MEMORANDUM OPINION

      Without an agreed sentencing recommendation, Appellant Tamar Weathers

pleaded guilty to aggravated assault of a family member causing serious bodily injury

with a deadly weapon, a first-degree felony. See Tex. Penal Code Ann. § 22.02(b)(1). A

presentence investigation report (PSI) was prepared. The trial court admitted the PSI

into evidence during the sentencing hearing, along with crime-scene photographs and

the victim’s medical records. The trial court also heard testimony from the lead

detective on the case and from Weathers’s victim. At the hearing’s conclusion, the

trial court sentenced Weathers to 15 years’ confinement. Weathers has appealed.

      In his sole point of error, Weathers complains that the trial court erred by

proceeding with sentencing because the PSI did not include a psychological evaluation

that included his IQ and adaptive-behavior score. See Tex. Code Crim. Proc. Ann. art.

42A.253(a)(6) (requiring PSI to include “the results of a psychological evaluation of

the defendant that determines, at a minimum, the defendant’s IQ and adaptive

behavior score” if the defendant is convicted of a felony and “appears to the judge,

through the judge’s own observation or on the suggestion of a party, to have a mental

impairment”).

      Although the statute requires such information, its mere absence from the PSI

does not end the inquiry: to preserve a complaint for our review, a party must have

presented to the trial court a timely request, objection, or motion stating the specific

grounds, if not apparent from the context, for the desired ruling. Tex. R. App. P.

                                           2
33.1(a)(1); Thomas v. State, 505 S.W.3d 916, 924 (Tex. Crim. App. 2016). Here,

Weathers’s attorney stated, “No objection,” when the State offered the PSI.

       By failing to object to the PSI’s omission of a psychological evaluation that

included his IQ and adaptive-behavior score, Weathers forfeited his complaint. See,

e.g., Cain v. State, 525 S.W.3d 728, 730–31 (Tex. App.—Houston [14th Dist.] 2017, pet.

ref’d) (concluding that a defendant’s right to psychological evaluation does not rise to

the level of a systemic right and that by failing to object to its absence, a defendant

waives his right to complain about psychological evaluation’s being left out of his

PSI); Morris v. State, 496 S.W.3d 833, 837 (Tex. App.—Houston [1st Dist.] 2016, pet.

ref’d) (stating that “complaints concerning the absence of a PSI report or challenges

to the adequacy of a psychological evaluation are subject to procedural waiver”);

Nguyen v. State, 222 S.W.3d 537, 542 (Tex. App.—Houston [14th Dist.] 2007, pet.

ref’d) (holding that “the failure to object at trial results in waiver on appeal of the trial

court’s error in not ordering a psychological evaluation”); see also Eldridge v. State, No.

2-09-050-CR, 2009 WL 3819579, at *1 (Tex. App.—Fort Worth Nov. 12, 2009, no

pet.) (mem. op., not designated for publication) (relying on Nguyen in holding that by

not objecting to PSI, appellant did not preserve complaint that trial court failed to

order psychological evaluation).1


       Under the law applicable in these cases, the psychological-evaluation
       1

requirement was contained in article 42.12, section 9(i) of the Texas Code of Criminal
Procedure. Effective September 1, 2017, the legislature repealed and recodified article
42.12 into its own chapter, chapter 42A. See Act of May 26, 2015, 84th Leg., R.S., ch.

                                             3
      Accordingly, we overrule Weathers’s sole point, and we affirm the trial court’s

judgment.

                                                      /s/ Elizabeth Kerr
                                                      Elizabeth Kerr
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 26, 2019




770, §§ 3.01, 4.02, 2015 Tex. Sess. Law Serv. 2320, 2394. The substantive content of
article 42.12, section 9(i) referenced in these cases survived the repeal and
recodification and is currently found in article 42A.253(a)(6). See Act of May 26, 2015,
84th Leg., R.S., ch. 770, § 1.01, art. 42A.253(a)(6), 2015 Tex. Sess. Law Serv. 2320,
2333 (current version at Tex. Code Crim. Proc. Ann. art. 42A.253(a)(6)).


                                           4